DAUKSCH, Judge.
This case comes to us by way of Interlocutory Appeal of an Order below dismissing the second count of a two-count Complaint. Upon consideration of the allegations in the Complaint we find them sufficient to allege a cause of action against the Director of the Department of Revenue on account of his alleged failure to properly supervise the appraisal for tax purposes of real property which appraisal was allegedly conducted by the Osceola County Tax Assessor, as he was then called.
The Complaint alleges that there are some 50,000 lots, half of which lie in Osceola County and half of which lie in Polk County. The lots are alleged to be essentially the same in all characteristics and it is alleged that the Polk County assessment was at $300 per lot as opposed to the Osceola County assessment which was $560 per lot. The Complaint alleges the assessment is “unlawful, unjust and invalid (because) . . . the assessment is based on arbitrary, capricious, unequal and discriminatory methods.” The Complaint further alleges that the just valuation of the lots in Osceola County is $300 per lot and goes on to allege various other things which if proved could require the trial court to give the relief requested. Of course, we make no determination of the merits of count two except to say that the allegations state a cause of action.
REVERSED and REMANDED to permit Appellee Straughn to file his answer to count two.
ALDERMAN and LETTS, JJ., concur.